Citation Nr: 0637626	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a heart disorder 
with atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  In November 1999 the RO, in pertinent part, 
denied the veteran's claim as to whether new and material 
evidence had been received sufficient to reopen the veteran's 
claim for service connection for a kidney disability.  In 
August 2001 the RO, again in pertinent part, denied the 
appellant's claims of entitlement to service connection for a 
heart condition with inoperative atrial fibrillation and 
COPD.

In October 2004, the Board of Veterans' Appeals (Board) 
reopened the veteran's claim for service connection for a 
kidney disability and remanded that claim, along with the 
veteran's claims for service connection for a heart condition 
with inoperative atrial fibrillation and COPD to the RO for 
further development.  The Board again remanded the three 
claims in February 2006 for further development.  The RO 
subsequently denied each claim in a supplemental statement of 
the case issued in April 2006.

As the claim for service connection for a kidney disorder is 
in need of further development, this claim is discussed in 
the REMAND section below.


FINDINGS OF FACT

1.  COPD was not present in service; was not objectively 
manifested for years after service; and is not otherwise 
shown to be related to service.

2.  A heart disorder with atrial fibrillation was not present 
in service; was not objectively manifested for years after 
service; and is not otherwise shown to be related to service.




CONCLUSIONS OF LAW

1. COPD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2. A heart disorder with atrial fibrillation was not incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Subsequent to its initial adjudication of the claims for 
service connection for service connection for a heart 
condition with inoperative atrial fibrillation and COPD in 
October 1999, the Veterans' Claims Assistance Act (VCAA) was 
promulgated.  In May 2001 the RO sent the veteran a letter 
explaining the effect the VCAA would have on the claims 
process.  This letter did not completely notify the veteran 
in that it was missing the fourth element of the duty to 
notify as outlined above.  While this letter was not complete 
in notifying the veteran, the veteran has not been prejudiced 
by lack of notification for he was sent a complete 
notification letter in November 2004.  This letter was 
followed by the RO's adjudication of the claims in a 
supplemental statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records 
indicated by the veteran to be relevant, VA treatment 
records, and afforded the veteran one VA examinations 
regarding each of his claims.  There does not appear to be 
any other evidence, VA or private, relevant to the claims at 
this time and the veteran has submitted a written statement 
to that effect in August 2006.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  

II.  Claims for Service Connection

The veteran claims that COPD and a heart disorder began in 
service and should therefore be service-connected.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  In 
addition, under 38 C.F.R. § 3.307(a)(3), a veteran who 
manifests within one year of separation from service, a 
disease that is considered to be chronic as listed in 
38 C.F.R. § 3.309 to a degree of 10 percent or more shall be 
service connected, the absence of any findings of that 
particular disease during service notwithstanding.  38 C.F.R. 
§ 3.309(a) lists the diseases to be considered chronic to 
include cardiovascular-renal disease.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Chronic Obstructive Pulmonary Disease

There was no indication of treatment or complaints regarding 
COPD during service.  The veteran's post service medical 
records indicate treatment for a pulmonary disorder beginning 
in August 1999.  While there are several notes regarding 
treatment for this pulmonary disorder during the period 
following, there are no etiological opinions regarding the 
veteran's COPD in these records.

In a September 2000 statement, a private physician, Craig M. 
Bash, M.D. reported that he conducted a review of the 
veteran's medical records and rendered an opinion in 
September 2000 concerning a nexus between the veteran's 
current COPD and his service.  He concluded his statement by 
stating:


It is my opinion that this patient's current problems 
with his thyroid, spine, kidneys and heart/lungs (and 
secondary respiratory difficulties) are all end stage 
disease that he either acquired, or aggravated during 
his service time because the initial symptoms of 
these disease's were all documented (see above) in 
his service medical record.

While this physician apparently conducted a review of the 
veteran's medical records and his medical history as dictated 
by the veteran, he did not perform a physical examination of 
the veteran nor did he render a diagnosis of his own 
regarding the veteran's COPD disability.  More importantly, 
while he concluded by saying that all diseases were 
documented in service, he did not point to any lung or 
respiratory complaint or finding during service, to support 
this opinion with reference to COPD.

The veteran underwent a more probative and more recent VA 
examination in March 2006 at which time he was diagnosed as 
having a mild to moderate COPD that is well compensated on 
bronchodilator therapy.  After numerous diagnostic tests and 
a thorough review of the veteran's medical history, the 
doctor concluded in stating that "it is less likely than not 
that his current pulmonary problems were manifested during 
military service, caused by or a result of military service 
or any treatment received during military service."  The 
doctor noted that he had reviewed the veteran's claims file 
and acknowledged the pertinent medical evidence found in the 
claims file along with medical history taken from the veteran 
at the time of the examination in the examination report 
prior to issuing a diagnosis and etiological opinion.

Despite the veteran's contentions that he currently suffers 
from COPD that is related to service, the weight of the 
medical evidence supports a finding that there is no such 
relationship.  Dr. Bash's opinion is far outweighed by the VA 
examiner's opinion for the reasons discussed above.  While 
the veteran may sincerely believe that his current COPD is 
related to service, as a lay person, he is not competent to 
render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the 
reasons discussed above, the preponderance of the evidence 
establishes that the veteran's COPD has no relationship to 
service.  38 U.S.C.A. § 5107(b).

Heart Disorder with Inoperable Atrial Fibrillation

Service medical records reflect no complaints or findings 
concerning a chronic heart disorder.  The veteran's post-
service medical records indicate an echocardiogram performed 
in 1997 which showed atrial fibrillation.  In 2000 an 
echocardiogram showed a dilated left ventricle and in 2002 
the veteran was given a pacemaker.  No etiological opinion 
regarding the veteran's current heart disorder is given in 
these records.

In the September 2000 statement from Dr. Bash, he referred to 
one blood pressure reading of 124/68 taken in August 1950 and 
two readings of 140/80 in June 1951.  He also referred to a 
service record dated April 11, 1952 showing sinus arrhythmia.  
Dr. Bash stated his conclusion relative to heart disease as 
follows:

Long standing hypertension is a well-known cause of 
cardiac disease and this disease can be asymptomatic 
"...for the first 15-20 years even as it 
progressively damages the cardiovascular 
system..."Braumwald page 807  This patient had 
elevated pressures in the 1950's and presented with 
advanced cardiac diseases in the 1990's.  It is my 
opinion that this patient's service-acquired 
hypertension directly contributed to his current 
cardiovascular disease....

Facially, this opinion supports the veteran's claim, but this 
opinion is less than convincing when considered with the 
objective evidence of record and the service medical records 
he argues supports his opinion.  First, it is noted that he 
refers to a sinus arrhythmia being reported on an 
electrocardiogram in April 11, 1952.  He fails to note, 
however, that the same electrocardiogram was interpreted as 
within normal limits.  Moreover, another electrocardiogram 
taken a few days later was described as showing normal sinus 
rhythm.  With respect to the hypertension question, he 
apparently bases this on a definition he obtained in a 
medical text wherein systolic blood pressure 140-159 are 
considered borderline isolated hypertension.  He fails to 
mention that blood pressure at the time of separation 
examination in October 1952 was listed as 110/60 and he never 
pointed to any objective medical evidence that essential 
hypertension was shown at any time after service.  Moreover, 
under VA regulations, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For rating purposes 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or more.  38 C.F.R. § 4.104.   

The veteran underwent a more probative and more recent VA 
examination in March 2006 at which time he was diagnosed as 
having chronic atrial fibrillation that is well compensated 
currently although the doctor acknowledged previous cardiac 
tests indicating a mild, global reduction of the left 
ventricular contractility which appeared to be resolved at 
the time of the examination and acknowledged that the veteran 
had a cardiac pacemaker for episodes of bradycardia that was 
stable at the time of the examination.  The doctor continued 
stating:


The veteran did not have essential hypertension during 
his active-duty military service.  After examining 
this veteran and his medical records and the results 
of his diagnostic testing, it is my opinion that it is 
less likely than not that his atrial fibrillation was 
manifested during service, caused by or a result of 
military service or any medical treatment received 
during his active-duty service."  

The doctor noted that he had reviewed the veteran's claims 
file and acknowledged the pertinent medical evidence found in 
the claims file along with medical history taken from the 
veteran at the time of the examination in the examination 
report prior to issuing a diagnosis and etiological opinion.  
Specifically, the doctor noted that not only were his service 
medical records silent with regards to treatment for a heart 
disorder but they were "noteworthy for the documentation of 
numerous blood pressure readings" and that "this examiner 
found no documentation of abnormally elevated blood pressures 
during the veteran's active military service."

There is no evidence of a cardiovascular problem within one 
year of service and no evidence of symptomatology for the 
cardiovascular disorder described above until 1997, 45 years 
after separation.  This lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Despite the veteran's contentions that he currently suffers 
from a heart disorder that is related to service, the medical 
evidence discussed above clearly weighs in favor of a denial 
of the claim.  While the veteran may sincerely believe that 
his current heart disorder is related to service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently has no heart disorder as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a heart disorder with 
inoperable atrial fibrillation is denied.


REMAND

The veteran's service medical records do indicate complaints 
or treatment regarding a genitourinary disorder in that 
several urinalysis studies were taken and a retrograde 
examination of the genitourinary tract displayed deformity of 
calyces in both kidneys.  The veteran was diagnosed with 
chronic pyelonephritis during service and was diagnosed as 
having chronic cystitis and mild chronic posterior urethritis 
in May 1951.  

The veteran's post-service medical records indicate treatment 
regarding a kidney disorder beginning in 1990.  In 1999, the 
veteran underwent an examination which showed hyperplasia 
with no evidence of malignancy.  In 2004 a private physician 
diagnosed the veteran as having benign prostatic hypertrophy 
with bladder outlet obstruction symptoms and bladder 
instability.  No etiological opinion is given regarding the 
veteran's kidney disorder in these records.

The veteran underwent a VA examination in March 2006 at which 
time he was diagnosed as having a benign prostatic 
hypertrophy with a previous transurethral resection of 
prostate with moderate symptoms.  The doctor continued in 
stating that "this is a common condition in elderly men and 
was less likely than not manifested during service, caused 
by, or related to military service."  The doctor noted that 
he had reviewed the veteran's claims file and acknowledged 
the pertinent medical evidence found in the claims file along 
with medical history taken from the veteran at the time of 
the examination in the examination report prior to issuing a 
diagnosis and etiological opinion; however the doctor did not 
specifically state whether the veteran's current kidney 
disorder was related to the diagnosis of pyelonephritis in 
service and this must be done.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1.  Schedule the veteran for a VA 
examination.  Ask the examiner to obtain a 
detailed medical history from the veteran 
concerning treatment of his kidney 
condition during and after service.  The 
examiner should review the entire case 
file in conjunction with the examination 
and perform any tests deemed necessary and 
answer the following questions:

	a. Does the veteran currently have a 
kidney disorder?

	b. If so, is it at least as likely as 
not that his current kidney disorder is 
related to service, to include the in-
service diagnosis of chronic 
pyelonephritis?

2.  Review the examination report and if 
it is inadequate for any reason, return it 
for revision.

3.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


